Citation Nr: 0904807	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for left heel bone 
deformity.

3.  Entitlement to a rating in excess of 10 percent for a 
right foot deformity with bunion.

4.  Entitlement to a compensable rating for a deviated nasal 
septum with sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.
 
Although the issue of entitlement to a compensable rating for 
bilateral hearing loss was developed for appellate review, 
the veteran withdrew his appeal of that issue in February 
2006.

In an August 2004 statement, the veteran raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for gastroesophageal reflux disease claimed to have resulted 
from medication prescribed by VA.  In the same statement, he 
also suggested that he had a right wrist disorder which 
originated in service.  The above two issues therefore are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran's 
hypertension either was caused by or began during his 
military service.

2.  The medical evidence fails to show a moderate left foot 
disability.

3.  The evidence fails to show that the veteran's right foot 
disability causes either marked interference with employment 
or requires frequent hospitalization.

4.  The surgical scars on the veteran's right foot cover less 
than 6 square inches, are stable, are not painful on 
examination, and do not impair the functioning of his foot.

5.  The medical evidence fails to show that the veteran has 
either a 50-percent obstruction of the nasal passage on both 
sides or a complete obstruction on one side as a result of 
his deviated septum.  

6.  The medical evidence fails to show that the veteran has 
either one or two incapacitating episodes per year of 
sinusitis, or that he has at least three non-incapacitating 
episodes per year of sinusitis.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Criteria for a compensable rating for left heel bone 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5284 
(2008).

3.  Criteria for a rating in excess of 10 percent for a right 
foot deformity with bunion have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5280 (2008).

4.  Criteria for a compensable rating for residuals of a 
deviated septum with sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97, DCs 6502, 6510-6514 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Service treatment records show a blood pressure reading of 
140/90 in January 1995 and the veteran denied any history of 
hypertension.  While being treated for gastroenteritis in 
April 1995, the veteran's blood pressure readings were 
recorded as 142/86, 158/85, 151/100, 158/94, and 174/77.  On 
one occasion in May 1995, his blood pressure was 150/96.  An 
entry for July 1995 notes a blood pressure reading of 142/88.  
The veteran was described as having mild elevation in his 
blood pressure, and he was advised to monitor the blood 
pressure for 4 to 6 weeks.  A VA cardiovascular examination 
in August 1995 was normal, and the veteran's blood pressure 
was recorded as 145/81.  The diagnoses rendered did not 
include hypertension.

The veteran submitted private medical records for January 
1998 to July 2005; which show that prior to 2003, the 
veteran's systolic blood pressure ranged from 110 to 150, and 
his diastolic blood pressure ranged from 70 to 94.  The 
records show he presented in February 2003 with a blood 
pressure reading of 140/100; and he was diagnosed with mild 
borderline hypertension.  An April 2005 entry noted a blood 
pressure reading of 150/110, resulting in a diagnosis of 
hypertension.

At his hearing before the Board in February 2006, the veteran 
testified that while he had not been diagnosed with 
hypertension in service, he did have elevated blood pressure 
readings.  However, the veteran denied pursuing any treatment 
for it for fear that it would impair his promotion potential.

The veteran underwent a VA examination in February 2007 at 
which he was assessed with essential hypertension.  The 
examiner noted most of the veteran's blood pressure readings 
were in the normal range while he was in service, with 
occasional readings that were elevated.  The examiner found 
that it was likely that the veteran was in fact pre-
hypertensive during service, although he also suggested that 
the elevated blood pressure readings may have been the result 
of an acute illness.  However, the examiner noted that the 
veteran was not diagnosed with hypertension for a number of 
years following service, and he failed to associate the 
veteran's current hypertension with the occasional elevated 
blood pressure readings during service. 

While the veteran believes that he has hypertension as a 
result of his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his hypertension and his time in service.  

The veteran's claims file is void of a medical opinion of 
record stating that his hypertension is the result of his 
time in service, and the medical opinion of record that was 
obtained specifically to determine if the veteran's 
hypertension was either was caused by, or began during, his 
military service failed to affirmatively link the veteran's 
hypertension to his time in service.  As such, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left heel bone deformity

The veteran currently receives a noncompensable rating for a 
left foot deformity with bunion under 38 C.F.R. § 4.71a, DC 
5284, which assigns 10, 20, and 30 percent ratings depending 
on whether a foot injury is moderate, moderately severe, or 
severe respectively.

At his hearing before the Board in February 2006, the veteran 
testified that his left heal was aggravated by running, and 
resolved with rest.  The veteran indicated that he was mostly 
treating it with anti-inflammatory medication and insoles.  
The veteran stated that his feet hurt more often than when he 
initially filed his claim.  The veteran indicated that he 
even missed work roughly twice a year because of foot 
problems.  The veteran indicated that his foot would flare-
up, although he denied any flare-up in the past 4 months.

VA treatment records from April 1995 show that the veteran 
was fitted for custom molded orthotics for both feet.  X-rays 
of the veteran's left foot in June 2004 showed no bone or 
joint abnormality.   

The veteran underwent a VA examination in April 2005 at which 
the examiner indicated that the veteran's left foot was free 
of deformities.  There was some tenderness over the plantar 
aspect of the foot, but he had dorsiflexion to 25 degrees and 
plantar flexion to 45 degrees without pain.  The veteran had 
a normal gait, and there was no skin breakdown.  X-rays of 
the left foot showed no deformities, no fractures, no 
dislocations, no arthritis, and no toe deformities.  The 
examiner indicated that he felt the veteran had a mild case 
of plantar fasciitis, but he did not believe that it was 
caused by the veteran's time in service.

The veteran underwent a second VA examination in February 
2007 at which he reported having had plantar fasciitis which 
was no longer symptomatic.  The veteran reported being 
treated for a Morton's neuroma in his left foot, but there 
was no indication it was related to his time in service.  The 
veteran indicated that he missed approximately 10 days of 
work on account of his bilateral foot problems (however, this 
was to see the doctor, and was not due to any foot 
disability-related incapacity).  On examination, the veteran 
was able to get in and out of a chair without difficulty, he 
walked with a normal gait (including heel and toe walking), 
and he did an easy squat.  The veteran was also able to do 10 
toe-ups three times without difficulty, fatigue, or 
complaints.  The examiner indicated that the veteran had full 
supple range of motion with no deformity.  The veteran had 
preserved arches.  The examiner opined that the veteran had 
no functional limitation on his feet, and his feet had 
absolutely no influence on his ability to work.  The veteran 
did not use corrective devices, and there was no objective 
evidence of painful motion, edema, weakness, instability, or 
tenderness.  The veteran had no limitation on functional 
standing or walking. 

While the veteran testified that he had pain associated with 
his left foot, the objective medical evidence fails to show 
that the veteran is limited by his left foot, as the VA 
examiner at his most recent examination found that the 
veteran in fact had no functional limitation as a result of 
his left foot.

As the evidence fails to show that the veteran's left foot 
disability is moderate, the criteria for a compensable rating 
have not been met, and the veteran's claim is denied.

Right foot deformity with bunion

The veteran currently receives a 10 percent rating for a 
right foot deformity with bunion under 38 C.F.R. § 4.71a, DC 
5280 for unilateral hallux valgus.  A 10 percent rating is 
assigned when hallux valgus is operated on with resection of 
the metatarsal head or when the hallux valgus is so severe 
that it is equivalent to amputation of great toe.  The 10 
percent rating that is assigned is the highest schedular 
rating available under this diagnostic code

Nevertheless, while the 10 percent rating that is assigned is 
the highest schedular rating available under this diagnostic 
code, if an exceptional case arises where ratings based on 
the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

At his hearing before the Board in February 2006, the veteran 
testified that his right foot had always been a little worse 
than his left foot.  The veteran indicated that any kind of 
running would irritate the foot.

X-rays of the veteran's right foot in June 2004 showed a mild 
post traumatic deformity of the right fifth metatarsal, which 
was essentially stable since February 2004, but no bone or 
joint abnormality was shown.   

The veteran had some pain in the sole of his right foot in 
September 2004.

At his February 2005 VA examination, the veteran reported 
experiencing occasional numbness in the lateral aspect of his 
right foot.  The veteran used gel inserts, but did not use 
any crutches, braces, or a walker.  The examiner indicated 
that the veteran had a normal gait.  The veteran could 
dorsiflex his ankle to 25 degrees and plantarflex to 45 
degrees without pain.  The veteran had a normal arch and 
there were no hammertoes, clawing, or other lesser toe 
deformities.  X-rays of the right foot showed no deformities, 
fractures, dislocations, or arthritis.  The examiner 
indicated that he felt the veteran had a mild case of plantar 
fasciitis, but he did not believe that it was caused by the 
veteran's time in service.  It was noted that the veteran had 
a bony spur removed from his right foot, but the examiner 
indicated that no spurs were detectable upon examination or 
x-ray.

The veteran underwent a second VA examination in February 
2007 at which the veteran reported having had plantar 
fasciitis which was no longer symptomatic.  The veteran 
reported intermittent aching in his right foot which he 
treated with pain medication.  The veteran indicated that he 
missed approximately 10 days of work on account of his 
bilateral foot problems (however, this was to see the doctor, 
and was not due to any foot disability-related incapacity).  
On examination, the veteran was able to get in and out of a 
chair without difficulty, he walked with a normal gait 
(including heel and toe walking), and he did an easy squat.  
The veteran was also able to do 10 toe-ups three times 
without difficulty, fatigue, or complaints.  The examiner 
indicated that the veteran had full supple range of motion 
with no deformity.  The veteran had preserved arches.  X-rays 
of the right foot showed postoperative changes in the 
posterior superior aspect of os calcis, and there was some 
residual dorsal prominence or Haglund's deformity still 
present; but the veteran had otherwise normal bone anatomy 
and no sign of the recurrence of his bunionette.  The 
examiner opined that the veteran had no functional limitation 
on his feet, and his feet had absolutely no influence on his 
ability to work.  The veteran did not use corrective devices, 
and there was no objective evidence of painful motion, edema, 
weakness, instability, or tenderness.  The veteran had no 
limitation on functional standing or walking. 

While the veteran testified that he had pain associated with 
his right foot, the objective medical evidence fails to show 
that the veteran is limited by his right foot.  The VA 
examiner at his most recent examination found that the 
veteran had no functional limitation as a result of his right 
foot.  Furthermore, the veteran has not been hospitalized to 
treat his right foot; and, while he misses work occasionally 
to seek treatment for his right foot, this does not rise to 
the level of "marked interference with employment."  

As such, the criteria for a rating in excess of 10 percent 
have not been met on either a schedular or extraschedular 
basis, and the veteran's claim is therefore denied.

While a higher rating was not available based on the 
orthopedic manifestations of the veteran's right foot 
disability, a rating must also be considered for the surgical 
scar on the veteran's right foot.  

10 percent ratings are assigned for scars, not affecting the 
head, face, or neck, that 1) are deep and cover an area 
exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); 2) cause 
limited motion and cover an area exceeding 6 square inches; 
3) are superficial, do not cause limited motion, and cover an 
area of 144 square inches or greater (a superficial scar is 
one not associated with underlying soft tissue damage); 4) 
are superficial and unstable (an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar); or 5) are superficial and painful on 
examination.  See 38 C.F.R. § 4.118, DCs 7802, 7803, 7804.  
Again, 10 percent is the highest rating available under these 
codes for scars other than of the head, face, or neck; unless 
the scar was either deep or caused limitation of motion and 
covered an area exceeding 12 square inches.  Additionally, 
38 C.F.R. § 4.71a, DC 7805 directs that scars be also rated 
based on the limitation of function of the affected part.

At his hearing before the Board in February 2006, the veteran 
testified that the scar from his surgery on his right foot 
had been bothering him, stating that it was both numb and 
tingly.  

At the veteran's February 2005 VA examination, the examiner 
indicated that the veteran had a healed scar on his right 
foot.  

A second VA examination was conducted in February 2007 at 
which the examiner stated that the surgical scar behind the 
veteran's right lateral malleolus was 4.5cm long and well-
healed.  The scar was not fixed to deeper tissues, was not 
tender, and was mobile.  There was also a 3.5cm scar on the 
dorsal right fifth that was mobile and was not either tender 
or fixed to deeper structures.  The examiner opined that the 
scars were insignificant and superficial; were 2-3mm wide; 
were not painful; and did not limit either motion or 
function.  

As such, the medical evidence of record shows that the scars 
on the veteran's right foot cover less than 6 square inches, 
are stable, are not painful on examination and do not limit 
function.  Therefore the criteria for a compensable rating 
for a scar have not been met, and the veteran's claim is 
denied.

Deviated nasal septum with sinusitis

The veteran currently receives a noncompensable rating for a 
deviated nasal septum with sinusitis under 38 C.F.R. § 4.97, 
DC 6502.  Under this rating code, a 10 percent rating is 
assigned when there is either a 50-percent obstruction of the 
nasal passage on both sides or when there is complete 
obstruction on one side.  A 10 percent rating is the highest 
schedular rating for a deviated septum.

At his hearing before the Board in February 2006, the veteran 
testified that his septum was 95 percent blocked, but the 
veteran had declined the recommended surgery.  

Private medical records on file consistently show a left 
septal deformity.  In August 2004, a nasal endoscopy revealed 
that the left nare was 95 percent blocked.

The veteran was provided with a VA examination in April 2005 
at which he reported feeling that both of his nasal 
passageways were obstructed.  The examiner concluded that 
there was a septal deviation occluding about 80 percent of 
the right nasal airway.  The examiner provided no findings as 
to any obstruction in the adjacent nasal airway. 

A second VA examination was provided in February 2007 at 
which the examiner indicated that the veteran's left nasal 
airway was moderately to severely obstructed, estimating the 
obstruction to be between 70 and 90 percent.  There was no 
indication of any obstruction on the right side.

As such, the evidence fails to show either a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; and. therefore, the criteria for a 
compensable rating for a deviated septum have not been met.

Alternatively, a compensable rating may be assigned for 
sinusitis (DC's 6510 through 6514).  A 10 percent rating is 
assigned when a veteran has one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or when he has 
between three and six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
a veteran has three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or when he has more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned when a veteran has chronic 
osteomyelitis following radical surgery, or when a veteran 
has near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  It is noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

At his hearing before the Board in February 2006, the veteran 
testified that his septum was 95 percent blocked, but the 
veteran had declined the recommended surgery.  The veteran 
stated that he had gotten actual sinus infections that 
required antibiotic treatment (he estimated that this had 
occurred four or five times in the past year).

The veteran underwent a VA examination in April 2005 at which 
he reported feeling that both of his nasal passageways were 
obstructed.  He also reported experiencing between 2 and 4 
sinus infections each year (although there was no indication 
that these infections were incapacitating).  When examining 
the veteran, the examiner noted that there was a septal 
deviation occluding about 80 percent of the right nasal 
airway.  The examiner provided no findings as to any 
obstruction in the adjacent nasal airway.  

The April 2005 examination report failed to include the 
findings relevant to evaluating the sinusitis component of 
the veteran's disorder, as such, it was deemed to be 
insufficient for rating purposes.

The veteran was provided with a second examination in 
February 2007, at which he estimated that he had 10 mild 
sinus infections each year with pain, soreness in the throat 
and nasal obstruction on the left side.  The veteran 
clarified that he had approximately one case of sinusitis per 
month.  The veteran indicated that he had headaches, pain, 
and occasional purulent discharge.  However, after examining 
the veteran, the examiner diagnosed him with allergic 
rhinitis, but did not diagnose sinusitis.

While the veteran has reported having non-incapacitating 
episodes of sinusitis on several occasions, his estimates of 
the actual number have varied widely each time he reports 
them.  For example, in April 2005 he estimated 2 to 4 sinus 
infections; in February 2006 he estimated 4 to 5 sinus 
infections; and in February 2007 he estimated having 
approximately 1 per month and about 10 per year.  The veteran 
also indicated in February 2007 that he sought private 
treatment for each case of sinusitis; but private treatment 
records showed only 6 treatment sessions between May 2004 and 
February 2007 in which the veteran's sinuses were mentioned 
and several of those treatments were within a week of one 
another, likely further reducing the actual number of cases.  

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  38 
C.F.R. § 3.159(a)(2).  A lay person may testify as to an 
incident or event that resulted in a physically observable 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Additionally, while having an interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify."  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

The veteran is competent to report that he had sinus 
congestion since this observation does not require any 
specialized education, training, or experience.  
However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Additionally, the Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  

In this case, the veteran reported widely varying estimates 
as to the number of episodes of sinusitis he had, and his 
most recent estimate (at his VA examination in February 2007) 
was inconsistent with the private treatment records he 
submitted.  As such, the medical evidence fails to support 
the veteran's statements and the medical evidence is taken as 
more probative.

Furthermore, the VA examiner in February 2007 failed to even 
diagnose sinusitis, instead finding that the veteran had 
allergic rhinitis; and x-rays showed normal paranasal sinuses 
with no indication of sinusitis.

While the veteran may have been competent to describe his 
symptoms, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran is not 
medically qualified to determine whether his symptoms are 
sinusitis or are allergic rhinitis.

The private medical records fail to document either one or 
two incapacitating episodes per year of sinusitis or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting

As such, the criteria for a compensable rating for sinusitis 
have not been met, and the veteran's claim is therefore 
denied.


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2004 and June 2004 that 
informed him of what evidence was required to substantiate 
the claims and of the veteran's and VA's respective duties 
for obtaining evidence.

Specifically regarding the increased rating claim, the 
veteran was instructed to submit evidence showing that his 
service connected disabilities had worsened.  The veteran was 
not specifically asked to submit evidence of the impact that 
his worsened conditions had on his employment and daily life.  
Nevertheless, he did discuss the impact of his disabilities 
on his employability and daily life at a hearing before the 
Board; the Board discussed these issues in its January 2007 
remand; and VA examiners discussed the impact of the 
veteran's disabilities on his employability and daily life in 
the 2007 VA examination reports.  As such, no prejudice to 
the veteran flowed from any lack of notice.

The relevant diagnostic codes pertaining were also provided 
in the May 2005 statement of the case.

The Board finds that the actions taken by VA after providing 
the initial notice letters have essentially cured any error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the RO also readjudicated his case by way of 
supplemental statements of the case, issued most recently in 
March 2008, after the notice was provided.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).  

While the veteran submitted VA treatment records that were 
received in July 2007, after the final supplemental statement 
of the case was issued, the records were duplicative of 
treatment records that were already contained in the 
veteran's claims file and reviewed by the RO, so a remand is 
not necessary.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has testified at a hearing 
before the Board and he has submitted both private and VA 
treatment records on several occasions throughout the course 
of his appeal.

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained.  Additionally, the veteran was provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  The veteran also testified 
at a hearing before the Board.   

For the reasons discussed above, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

A compensable rating for left heel bone deformity is denied.

A rating in excess of 10 percent for a right foot deformity 
with bunion is denied.

A compensable rating for a deviated nasal septum with 
sinusitis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


